Case 1:20-cv-00013-JPO Document 1-7 Filed 01/02/20 Page 1 of 3




               EXHIBIT G
Sort_Audit:     CC:00-53-5421NSB

                                   Case 1:20-cv-00013-JPO Document 1-7 Filed 01/02/20 Page 2 of 3
        Bank of America® Clarity Statement®


        Overview of Bank of America Core Checking®
        key policies and fees
         Your Core Checking account

        Monthly Maintenance fee                    $12.00                       You can avoid the Monthly Maintenance fee when you do ONE of the
                                                   each month                   following each statement cycle:
                                                                                Make at least one qualifying Direct Deposit of $250 or more, OR
                                                                                Maintain a minimum daily balance of $1,500 or more.
                                                                                Students under age 23 are eligible for waiver of this fee while enrolled in high
                                                                                school, college or a vocational program.

         ATM fees
        Bank of America ATMs                       No ATM fee                   For deposits, withdrawals, transfers or balance inquiries
        Non-Bank of America ATMs                   $2.50                        In the U.S., plus any fee charged by the ATM's operator
                                                   $5.00                        Outside the U.S., plus any fee charged by the ATM's operator
         Overdraft policy
         • To help you avoid fees, we won't authorize ATM withdrawals or everyday debit card purchases when you don't have enough money
           in your account at the time of the transaction.
         • When we determine you don't have enough money in your account to cover an item, then we either authorize and pay the item and
           overdraw your account (an overdraft item), or we decline or return the item unpaid (an NSF: returned item). When this happens, you'll be
           charged a fee. See details below.
         • We offer two overdraft setting options for how you want us to process your other transactions, such as checks and scheduled payments.
         Overdraft settings and fees
         Option 1: Standard - Use this setting if you want checks or scheduled payments to be completed, even though you'll pay a fee.
         These transactions may be approved and cause an overdraft.
         Option 2: Decline-All - Use this setting if you want us to decline or return transactions if you don’t have enough money in your
         account at the time of the transaction. Checks or scheduled payments will be returned unpaid if you don’t have enough money in your
         account and you will be charged an NSF: Returned Item Fee. Recurring debit card payments may be authorized when funds are
         available but cause an overdraft when they post later which may result in an Overdraft Item Fee.


         Overdraft Item Fee                        $35.00                       We’ll charge a $35 Overdraft Item Fee for each item that
                                                   per overdraft                we authorize and pay. An Overdraft Item Fee can apply to a                         No more than 4
                                                                                recurring debit card payment.                                                      Overdraft or
                                                                                                                                                                   Returned Item
         NSF: Returned Item Fee                    $35.00 per                   We’ll charge a $35 NSF: Returned Item Fee for each item                            fees are
                                                   declined/returned            that we decline or return unpaid. However, there's no NSF:                         charged per
                                                   transaction                  Returned Item Fee for one-time or recurring declined debit                         day.
                                                                                card payments.
        Emergency cash                             $35.00 per                   You may be able to authorize an overdraft and access cash at a Bank of America
        at the ATM                                 overdraft                    ATM in either setting. You'll pay a $35 Overdraft Item fee for the ATM
                                                   transaction                  withdrawal unless you deposit available funds to cover your overdraft by the end
                                                                                of the business day.
        Extended Overdrawn                         $35.00                       This additional fee will apply in either setting when your account stays
        Balance charge                                                          overdrawn for 5 consecutive business days (excludes Saturday and Sunday).
        Overdraft Protection                       $12.00                       With Overdraft Protection, if you're about to overdraw your account, we'll
        Transfer Fee1                              per transfer                 automatically transfer available funds from your linked savings or second eligible
                                                                                checking account. Only 1 transfer fee charged per day.




         This Clarity Statement summarizes key policies and fees for this account. For more information about the terms of
         your account, please review your Personal Schedule of Fees and Deposit Agreement.
        1. Overdraft Protection is also available from your Bank of America credit card. Overdraft Protection transfers from your credit card are Bank Cash Advances. They are subject to
           overdraft protection cash advance fees and will accrue interest at the Bank Cash Advance APR. Please refer to your Credit Card Agreement for additional details.
        Information is current as of 11/2016 and is subject to change.                                                                                                            See reverse
  Additional fees
                          Case 1:20-cv-00013-JPO Document 1-7 Filed 01/02/20 Page 3 of 3
Statement copies                           $5.00                       Instead of ordering copies of your statements from us, you can view and print your
(each copy)                                                            available statements in the Statements & Documents tab in Online Banking.
Check images                               $3.00                       For each monthly statement that includes a printed check image
                                           No fee                      Printable check images from the last 12 months are available online
Ordering checks                            Varies                      Depending on the style you choose
Card replacement                           $5.00                       To replace an ATM or debit card when your card has not expired; additional $15
                                                                       for rush delivery
Stop payment                               $30.00                      Each request
Cashier's checks                           $10.00                      Per check
Incoming wire                              $15.00                      Domestic wire transfer
transfers (each)
                                           $16.00                      International wire transfer; other banks may charge additional fees.
Outgoing wire                              $30.00                      Domestic wire transfer
transfers (each)
                                           $35.00                      International wire transfer sent in foreign currency; other banks may charge
                                                                       additional fees.
                                           $45.00                      International wire transfer sent in U.S. Dollars; other banks may charge additional
                                                                       fees.
Deposited item                             $12.00                      Domestic item
returned (each)
                                           $15.00                      Foreign item
Non-Bank of America                        Per transaction, greater of $5.00 OR 3% of the amount (maximum $10.00) when you use your ATM
Teller Withdrawal                          or debit card, or card number, to make a withdrawal, transfer or payment at another bank and it is
                                           processed as a cash disbursement.

When your deposits are available
• Cash, direct deposits, wire transfers: On the day we receive them.
• Checks: Usually the next business day, if deposited before the financial center or ATM cut-off time.
• Mobile Check Deposit: Usually the next business day if deposited by applicable cut-off times (please refer to "Help and Support" in
  Mobile App for additional details and terms and conditions). Dollar limits apply to this service, vary by account and are communicated
  during the deposit process.
• If we place a hold on your deposit, we'll let you know the hold reason and when your funds will be available. This is typically
  provided at the time of deposit but may also be mailed later. Deposits greater than $5,000 and checks deposited within the first 30
  days of account opening may be held longer.
How we post transactions
  The way we post transactions impacts your account balance. If there's not enough available money in your account to cover all of
  your transactions, the posting order can impact the number of overdraft fees you incur. After each business day ends, we'll group
  transactions received that day into categories before posting them. Below are the most common categories, and common
  transaction types in each, in the order that they generally post to your account.
• Deposits: Added from highest to lowest dollar amount.
• Many debit transactions: Subtracted based on the date and time you made them (if the system knows the date and time of the
  transaction). These include one-time and recurring debit card transactions, one-time transfers, ATM withdrawals, and checks cashed
  with our tellers.*
• Other checks you wrote: Subtracted in check number order.*
• Most other electronic payments and preauthorized transfers: Subtracted from highest to lowest dollar amount. These include
  scheduled transfers, online bill payments and preauthorized payments that use your account number.
• Most fees: Subtracted from highest to lowest dollar amounts.
  * If our system doesn't receive date and time information, or can't detect the check number, remaining transactions in these categories
    are posted from highest to lowest dollar amount.
Get the most out of your account
   Visit bankofamerica.com/quickstart to make sure you're taking advantage of all the features and benefits of your new account,
   including signing up for online banking.
   Questions? Please call 800.432.1000 or visit a nearby financial center.




Additional fee waivers may be available to U.S. Trust® and qualified Merrill Lynch Wealth Management® clients. Please contact your advisor to learn more.
Banking products are provided by Bank of America, N.A. and affiliated banks, Members FDIC and wholly owned subsidiaries of Bank of America Corporation.
© 2016 Bank of America Corporation. ARNNG3VC | 00-14-9315 | ALL STATES

                                                                                                                                                            00-53-5421NSB
